Gildersleeve, J.
This action was brought in the tenth district which, concededly, was the proper place for its trial under subdivision 1, section 25, of the Municipal Court Act. It came on for trial on October 31, 1906, at about twelve-twenty p. m. of that day; and, while the defendant was cross-examining a witness, the court charged the defendant’s counsel with prolonging the case by asking the same questions repeatedly, a course dearly within the power of the court to control, and the trial judge said: “I am going to set this case aside and take up another ease.” This was objected to by defendant’s counsel, but the court took up other cases and proceeded with the trial of those until three-fifty p. m. The plaintiff then asked the court not to proceed further with the case on that day, owing to the absence of a witness. The judge thereupon announced that he proposed to take the case to the seventh district, there to finish the trial. The defendant thereupon objected to such removal of the trial of the case, and announced his readiness to proceed, and asked for a dismissal of the case owing to the plaintiff’s inability to proceed, and excepted to the refusal of the court to rule upon his motion. The hearing was thereupon adjourned until ¡November first, to the seventh district court. Upon the resumption of the hearing in the seventh district, the defendant again objected to the trial proceeding in the seventh district, and asked that it be sent back to the tenth district, which was refused, and the defendant excepted. The only authority given the Municipal Court for the transfer of the trial of an action from one district to another, except upon consent of the parties, is where the district in which the action is brought is not the proper district. Munic. Ct. Act, § 25, subd. 4. By the transfer of *296this action the court lost jurisdiction to render any judgment against the defendant, and the judgment must be reversed.
Davis and Hendrick, JJ., concur.
Judgment reversed and complaint dismissed, with costs.